                                           Case 3:21-cv-00278-JSC Document 11 Filed 03/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8
                                   9     JONATHAN RANGEL,                                   Case No. 21-cv-00278-JSC
                                                        Plaintiff,
                                  10
                                                                                            ORDER DENYING MOTIONS FOR
                                                 v.                                         APPOINTMENT OF COUNSEL AND
                                  11
                                                                                            FOR ADDITIONAL LAW LIBRARY
                                  12     V. WILLIAMS, et al.,                               ACCESS
Northern District of California
 United States District Court




                                                        Defendants.                         Re: Dkt. Nos. 8, 10
                                  13

                                  14          Plaintiff, a California prisoner, filed this civil rights case under 42 U.S.C. § 1983. He has

                                  15   filed a motion for appointment of counsel. There is no constitutional right to counsel in a civil

                                  16   case. Lassiter v. Dep't of Social Services, 452 U.S. 18, 25 (1981). 28 U.S.C. § 1915 confers on a

                                  17   district court only the power to "request" that counsel represent a litigant who is proceeding in

                                  18   forma pauperis. 28 U.S.C. § 1915(e)(1). The Court has only the power to ask pro bono counsel to

                                  19   represent Plaintiff, not the power to “appoint” counsel. Plaintiff has presented his claims

                                  20   effectively, and the issues, at least at this stage, are not complex. The motion is DENIED. If

                                  21   circumstances change such that Plaintiff needs an attorney, the Court will sua sponte refer the case

                                  22   to the Federal Pro Bono Project to look for counsel to represent Plaintiff pro bono.

                                  23          Plaintiff has filed a motion to order prison officials to increase his weekly time in the law

                                  24   library from two hours to six hours per week. Plaintiff does not presently have a deadline for

                                  25   filing, but he states that he would like to use the time to familiarize himself with the Federal Rules

                                  26   of Civil Procedure and the Local Rules. The Defendants are health care employees at Salinas

                                  27   Valley State Prison. The Court does not have jurisdiction to order non-parties --- such as the law

                                  28   library officials or the Warden --- to do things. The motion is DENIED. When Plaintiff has a
                                           Case 3:21-cv-00278-JSC Document 11 Filed 03/23/21 Page 2 of 2




                                   1   deadline, he can renew his request to prison officials for additional hours in the law library, and/or

                                   2   he may request an extension of time from the Court.

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 23, 2021

                                   5

                                   6
                                                                                                     JACQUELINE SCOTT CORLEY
                                   7                                                                 United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
